583 S.W.2d 619 (1979)
BONDED REALTY, INC., Petitioner,
v.
The ST. PAUL INSURANCE COMPANY, Respondent.
No. B-8392.
Supreme Court of Texas.
June 27, 1979.
Collins, Langford & Pine, Robert S. Pine, El Paso, for petitioner.
Peticolas, Luscombe, Stephens & Windle, W. C. Peticolas and Colbert N. Coldwell, El Paso, for respondent.
PER CURIAM.
The question on appeal is whether deceptive trade practices are covered under a liability insurance policy which excluded coverage for "dishonesty, intentional fraud, criminal or malicious acts." The trial court granted summary judgment for the insured. The Court of Civil Appeals has reversed the judgment of the trial court and rendered judgment for St. Paul Insurance Company. *620 It held that deceptive trade practices are "unlawful" and are excluded from coverage under the policy. 578 S.W.2d 191.
We agree with the result reached by the Court of Civil Appeals, but do not agree that all "unlawful" acts are necessarily excluded from coverage under this policy.
Petitioner urges that only those deceptive trade practices found by the jury at the former trial to be knowing or intentional misrepresentations should be excluded from coverage. Though petitioner's knowledge of the falsity of one of the acts was not established, that act was inseparable from the other acts where knowledge of the falsity was established and was a concurrent cause of the damage sustained. Accordingly, we refuse the writ no reversible error.